TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00589-CR



                               Terry Michael Dalton, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. D-1-DC-05-201498, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After overruling appellant’s motion to suppress his oral statements to the police,

the trial court did not make the required written findings of fact and conclusions of law. See

Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005). Appellant has filed a motion to abate the

appeal for these findings. See Green v. State, 906 S.W.2d 937, 939-40 (Tex. Crim. App. 1995). The

motion is granted.

               The appeal is abated. The district court shall prepare and file written findings of

fact and conclusions of law conforming to the requirements of article 38.22, section 6. A

supplemental clerk’s record containing the court’s findings and conclusions shall be filed no later

than May 23, 2007.
                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: May 8, 2007

Do Not Publish




                                             2